Citation Nr: 9926263	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-48 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left 
acromioclavicular separation, currently evaluated as 10 
percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for cervical spine 
disability.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left median nerve 
neuropathy as secondary to service connected left 
acromioclavicular separation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant, and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1945 to January 
1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to an increased 
rating for left acromioclavicular separation, and determined 
that new and material evidence had not been submitted to 
reopen claims for service connection for cervical spine 
disability and left median nerve neuropathy.  The Board 
remanded this case in January 1998 in order to schedule the 
appellant's December 1998 hearing before the undersigned.

The appellant's claim for an increased rating for left 
acromioclavicular separation is addressed in the remand 
appended to this decision.


FINDINGS OF FACT

1.  In a decision issued in August 1986, the Board denied the 
appellant's claim for service connection for a neck 
disability on the basis that the evidence of record failed to 
show that arthritis of the cervical spine was incurred or 
aggravated during service, or was proximately due to or the 
result of service connected left acromioclavicular 
separation.  That decision is final.

2.  In a rating decision in August 1990, the RO declined to 
reopen the appellant's claim for service connection for 
degenerative arthritis of the cervical spine.  That decision 
is final.

3.  Additional evidence since the RO's August 1990 decision 
declining to reopen the claim for service connection for 
cervical spine disability, which includes private and VA 
opinion of a causal relationship, or nexus, between the 
appellant's cervical spine disability and injury sustained in 
active service, is new and material and serves to both reopen 
and well ground the claim.

4.  The appellant's cervical spine disability stems from an 
in- service motor vehicle accident.

5.  In a decision issued in March 1995, the Board denied the 
appellant's claim for service connection for left median 
nerve neuropathy as secondary to service connected left 
acromioclavicular separation on the basis that the evidence 
of record failed to show the existence of the claimed 
disability.  That decision is final

6.  Additional evidence since the Board's March 1995 
decision, wherein service connection for left median nerve 
neuropathy as secondary to service connected left 
acromioclavicular separation was denied, is not both new and 
material.

CONCLUSIONS OF LAW

1.  The Board denied the claim of service connection for neck 
disability in August 1986 and, accordingly, that decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1995); 
38 C.F.R. § 20.1100 (1998).

2.  The RO declined to reopen the claim of service connection 
for degenerative arthritis in August 1990 and, accordingly, 
that decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1998).

3.  The evidence submitted by the appellant is new and 
material and serves to reopen and well ground his claim for 
service connection for cervical spine disability.  
38 U.S.C.A. §§ 5107(a); 5108 (West 1991); 38 C.F.R. §§ 3.102, 
3.156(a), (1998).

4.  Cervical spine disability was incurred during service.  
38 U.S.C.A. § 1110 and 5107 (West 1991).

5.  The Board denied the claim of service connection for left 
median nerve neuropathy as secondary to service connected 
left acromioclavicular separation in March 1995 and, 
accordingly, that decision is final.  38 U.S.C.A. § 7104(b) 
(West 1991 & Supp. 1995); 38 C.F.R. § 20.1100 (1998).

6.  The evidence received subsequent to the Board's March 
1995 decision is not new and material and does not serve to 
reopen the claim for service connection for left median nerve 
neuropathy as secondary to service connected left 
acromioclavicular separation.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable law and regulations

As to the reopening of claims, the Board must make an 
independent review of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As a general rule, 
once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  However, if the claimant can thereafter 
present new and material evidence of the previously 
disallowed claim, then the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded. Winters, 10 Vet.App. at 206.  For 
purposes of a well groundedness analysis, the credibility of 
the evidence is presumed.  Robinette v. Brown, 8 Vet.App. 69, 
75-76 (1995).  A well grounded claim for service connection 
requires evidence of 1) a current disability as provided by a 
medical diagnosis; 2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and 3) a 
nexus, or link, between the in- service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Arthritis which is manifested to a compensable degree within 
one year of separation from service may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service- connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  The Court has held that the 
term "disability" as used in 38 U.S.C.A. § 1110 and thus, as 
used in 38 C.F.R. § 3.310(a), should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service- connected condition."  Allen v. Brown, 
7 Vet.App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service- connected disability.  See Allen v. Brown, 
7 Vet.App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet.App. 216 (1993), and Tobin v. Derwinski, 2 
Vet.App. 34 (1991).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  Where there 
is an approximate balance of positive and negative evidence 
regarding the merits of a claim, the appellant is entitled a 
favorable determination based upon the benefit of doubt.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  
In a case where medical records are presumed destroyed, the 
Board has a heightened duty to explain its findings and 
conclusions of law.  O'Hare v. Derwinski, 1 Vet.App. 365 
(1991).  However, this heightened duty of review "does not 
lower the legal standard for proving a claim for service 
connection."  Russo v. Brown, 9 Vet.App. 46, 51 (1996).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

II.  New and material - cervical spine disability

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for 
cervical spine disability.  Specifically, he contends that 
recently submitted private and VA medical opinion supports 
his contentions that his cervical spine disability, 
manifested by degenerative changes with radiculopathy, stems 
from a "whiplash" injury incurred during an in- service 
motor vehicle accident.

The appellant originally filed his claim for service 
connection in February 1985.  The Board, in an August 1986 
decision, denied service connection for a neck disability on 
the basis that the evidence of record failed to show that his 
neck disability, then manifested by arthritis of the cervical 
spine, was incurred or aggravated during service, or was 
proximately due to or the result of service connected left 
acromioclavicular separation.  That decision is final.  
38 C.F.R. § 20.1100(a) (1998).

In a rating decision dated in August 1990, the RO declined to 
reopen the appellant's claim for service connection for 
degenerative arthritis of the cervical spine.  In October 
1990, the appellant filed a Notice of Disagreement with the 
RO's decision, but subsequently withdrew his appeal during 
his appearance before the RO in January 1991.  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (1998).  Accordingly, the Board, in its independent 
review of this case, finds that the appellant's claim for 
service connection for cervical spine disability was last 
finally denied in the RO's August 1990 decision.  Therefore, 
the new and material standard must be applied with respect to 
the adjudication of this claim.

At the time of the August 1990 denial, the appellant had 
alleged that his cervical disability stemmed from an in- 
service motor vehicle accident.  Specifically, he had 
testified before the RO that he had incurred a whiplash- type 
of neck injury in the same accident in which he sustained the 
service connected left acromioclavicular separation.  He 
alleged continuity of symptomatology involving pain and 
limitation of motion of the neck since his discharge from 
service.  Alternatively, he contended that his cervical spine 
disability was proximately due to, or the result of, his 
service connected left acromioclavicular separation.

Service medical records were reported as showing that, in 
October 1946, the appellant's jeep was hit by a "6X6."  He 
reportedly incurred a left acromioclavicular joint 
separation, but there were no available records confirming 
injury to the neck.  On his separation examination, dated in 
January 1947, his complaint was limited to an ache in the 
left shoulder upon heavy lifting.

Post- service, the appellant was first seen for complaint of 
neck pain in May 1959 by his private physician Louis I. 
Beaudoin, M.D.  A VA clinical record, dated in December 1984, 
indicated a diagnosis of degenerative joint disease (DJD) of 
the cervical spine with neuropathy.  The examiner noted that 
a "case could be made" for service connection for this 
disability.  X- ray examination of the cervical spine, dated 
in March 1985, was significant for straightening of the 
normal lordotic curve and narrowing of intervertebral disc 
spaces between C6- C7 with spur formation and impingement on 
the neural foramina on the left.

In connection with the current appeal, the appellant 
submitted VA and private clinical records which reveal his 
continued complaint of pain and limitation of motion of the 
cervical spine with left upper extremity radiculopathy.  On 
VA Compensation and Pension examination, dated in January 
1993, the examiner noted that the appellant had limited range 
of motion in the neck "probably secondary to osteoarthritis 
that is secondary to old traumatic injury."  
Electromyography (EMG) and nerve conduction velocity (NVC) 
studies "clearly" showed C5- C6 radiculopathy.  X- ray 
examination was negative for dislocation or fracture, but 
included additional findings of bridging osteophytes 
involving C2- C3 and C4- C5 and slight narrowing of the disk 
space at C5- C6.

In a letter dated in November 1993, Tomas E. Delgado, M.D., 
indicated his opinion that, following review of the 
appellant's service medical records, the appellant's cervical 
spine condition was a result of an injury which occurred at 
the same time his shoulder was injured in an auto accident.

On VA joints examination, dated in May 1997, the examiner 
found no evidence of neurocompressive pathology involving the 
cervical spine, and indicated an opinion that there was no 
objective evidence of a relationship between cervical spine 
arthritis and acromioclavicular arthritis.

In a letter dated in August 1996, Charles A. Finn, M.D., 
indicated that the appellant's cervical spine disability was 
manifested by cervical myelopathy and significant spinal cord 
compression at multiple levels.

Upon review of the record, the Board notes that the 
appellant's in- service history of a motor vehicle accident 
resulting in left acromioclavicular joint separation is 
undisputed.  The truthfulness of his assertions of incurring 
a whiplash injury to the neck during his accident has not 
been previously discredited and must be presumed.  Molloy v. 
Brown, 9 Vet.App. 513, 516 (1996).  He alleges continuity of 
symptomatology since his separation from service.  See Savage 
v. Gober, 10 Vet.App. 488 (1997); 38 C.F.R. § 303(b) (1998).  
He denies any significant post- service injuries.  Based upon 
this history, and on review of the service medical records, 
Dr. Delgado opined that the appellant's cervical spine 
condition stems from his in- service motor vehicle accident.  
A VA physician intimated a similar opinion in January 1993.  
These opinions are both new and material to the question at 
hand.  As such, the Board is of the opinion that these 
opinions are sufficient to both reopen and well ground the 
appellant's claim for service connection for cervical spine 
disability.

The Board is further of the opinion that the evidence of 
record warrants service connection for cervical spine 
disability.  Notwithstanding the absence of in- service 
documentation of treatment for a neck injury, there is no 
dispute that appellant was involved in a rather significant 
in- service motor vehicle accident which resulted in left 
acromioclavicular joint separation.  His assertion of a 
whiplash- type of injury to the neck is credible, and 
consistent with the known facts of the accident.  Thus, the 
Board finds that the appellant incurred a whiplash- type of 
injury to the neck in service.

In November 1993, Dr. Delgado indicated his opinion that the 
appellant's cervical spine disability stems from his in- 
service motor vehicle accident.  Similarly, a VA physician 
commented in 1984 that a "case could be made" for service 
connection, and a different VA examiner opined in January 
1993 that the appellant experienced limited range of motion 
in the neck "probably secondary to osteoarthritis that is 
secondary to old traumatic injury."  In May 1997, a VA 
examiner discounted a relationship between the appellant's 
cervical spine arthritis and his acromioclavicular arthritis, 
but did not specifically disassociate the appellant's 
cervical disability from his in- service motor vehicle 
accident.  Based upon private and VA opinion, and upon 
application of the benefit of the doubt rule, the Board 
concludes that service connection for cervical spine 
disability is warranted.  See Hanson v. Derwinski, 1 Vet.App. 
512 (1991) (an appellant is entitled to service connection 
where he submits supportable medical opinion of an 
etiological relationship that is unrebutted by other medical 
opinion of record).

III.  New and material - left median nerve neuropathy

The appellant also contends that newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for left 
median nerve neuropathy.  Specifically, he alleges that the 
evidence of record establishes that he has left median nerve 
neuropathy which is proximately due to, or is the result of, 
his service connected left acromioclavicular separation.  The 
Board finally denied this claim for service connection in a 
decision dated in March 1995.  38 C.F.R. § 20.1100(a) (1998).  
As such, the new and material standard must be applied with 
respect to the adjudication of this claim.

At the time of its decision in March 1995, the Board reviewed 
the appellant's August 1993 testimony before the RO which 
indicated his opinion that he manifested left median nerve 
neuropathy stemming from his service connected left 
acromioclavicular separation.  In this respect, he complained 
primarily of pain, weakness and restricted motion of the left 
arm.  He further testified that his disability had 
progressively worsened since his separation from service.  A 
June 1990 VA orthopedic examination, conducted for the 
purposes of evaluating the appellant's service connected left 
shoulder disability, did record the appellant's complaint of 
hyperesthesia from the left elbow distally and the median 
nerve distribution of the hand.  Strength was 4 out of 5.  
The examiner commented that there appeared to be some element 
of involvement of the median nerve in that the appellant 
limited his complaint of pain in the hand to the median nerve 
distribution.

The Board also reviewed extensive medical records, to include 
a service separation examination dated in January 1947, VA 
clinical records and post- service private medical records, 
which were negative for diagnosis of left median nerve 
neuropathy.  Rather, EMG and NCV studies conducted by VA in 
February 1993 "clearly" showed that the appellant 
manifested a C5- C6 radiculopathy in the left arm.  In this 
respect, the EMG and NCV studies were requested by the Board 
in a March 1992 remand in order to determine whether the 
appellant had any neurological disability of the left upper 
extremity due to acromioclavicular separation, median nerve 
or cervical spine disability.  Additionally, a letter 
submitted by J. Scott Toder, M.D., in April 1991 also noted a 
"possible" left arm radiculopathy.  In denying the claim, 
the Board held that the medical evidence failed to show the 
existence of left median nerve neuropathy.

Medical records which have been associated with the claims 
folder since the Board's March 1995 rating decision consists 
of VA clinical records, to include a May 1997 VA joints 
examination, and medical records from Charles A. Finn, M.D.  
These records are "new" in the sense that they were not 
previously of record.  However, these medical records are not 
probative to the question at hand as they do not contain a 
medical diagnosis of left median nerve neuropathy disability.  
Rather, such records are cumulative of the January 1993 VA 
findings insofar as they confirm the existence of cervical 
radiculopathy.  As such, the newly submitted medical records 
do not constitute "material" evidence.

Non- medical evidence submitted since the Board's March 1995 
rating decision consists of the testimony of both the 
appellant and his wife before the RO in March 1997 and the 
undersigned in December 1998.  The appellant's testimony was 
duplicative of previous testimony of record.  His wife's 
testimony, while new in the sense that she had not previously 
submitted statements of record, are not probative to the 
issue of whether the appellant manifests left median nerve 
neuropathy.  In this respect, neither the appellant nor his 
wife is competent to speak to questions of medical diagnosis.  
Grottveit v. Brown, 5 Vet.App. 91. 93 (1993).  See also 
Moray, 5 Vet.App. 211 (1993) (lay assertions of medical fact 
and causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).

In summation, the Board concludes that the additional 
evidence submitted by the appellant does not constitute 
evidence which is both "new" and "material."  Therefore, 
the claim is not reopened and must be denied.  Smith, 12 
Vet.App. 312 (1999).

In reaching this decision, the Board has decided this case 
pursuant to 38 C.F.R. § 3.156(a) consistent with the holding 
in Hodge.  Prior to Hodge, reopening of a claim was warranted 
where the evidence suggested a reasonable possibility that 
the new evidence, when viewed in context of all the evidence, 
both old and new, would change the outcome of the case.  See 
Colvin, at 174.  This is the standard applied by the RO.  The 
current regulatory standard, according to Hodge, is more 
liberal than that applied by the RO.  In this case, the Board 
has not had to reach this analysis as the appellant has 
failed to submit evidence which is both new and material.  
Smith, 12 Vet.App. 312 (1999).  As such, the Board finds no 
prejudice to the appellant in the adjudication of this case.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim is not well grounded and has previously been 
denied, VA may be obligated under 38 U.S.C.A. § 5107(a) to 
assist an appellant in attempting to reopen a claim in 
certain, limited circumstances.  See White v. Derwinski, 1 
Vet.App. 519, 520- 21 (1991) and Ivey v. Derwinsky, 2 
Vet.App. 320, 323 (1992).  Here, the appellant has not 
referenced any additional medical records which may be 
relevant to the inquiry as to whether he currently manifests 
left median nerve neuropathy.  He does not contend that he 
manifested such disability during service and, as such, the 
unavailability of his service medical records is irrelevant.  
Furthermore, although the RO has not considered Dr. Finn's 
clinical evaluation of the shoulder disability received in 
December 1998, the Board finds that such evidence clearly 
does not intimate a diagnosis of left median nerve 
neuropathy.  Accordingly, the Board is satisfied that the 
obligation imposed by section 5107(a) has been satisfied.  
See generally Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).

ORDER

The claim for service connection for cervical spine 
disability is reopened and well grounded.

Service connection for cervical spine disability is granted.

The claim for service connection for left median nerve 
neuropathy as secondary to service connected left 
acromioclavicular separation disability is not reopened.


REMAND

During his appearance before the undersigned, the appellant 
contended, and demonstrated, that he could not lift his left 
arm halfway to his shoulder level.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1998).  He also testified to functional 
loss of use of the left arm and hand due to pain and weakness 
following use.  See DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  Following his 
appearance before the undersigned, he submitted medical 
evidence from Dr. Finn regarding his left shoulder disability 
which has not previously been considered by the RO.  In view 
of the above, the Board is of the opinion that the appellant 
should be afforded a VA examination by an orthopedic 
specialist for the purpose of determining the nature and 
severity of his left shoulder disability, to include opinion 
concerning the extent of functional loss due to weakness, 
excess fatigability, incoordination, pain or pain on 
movement.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain current medical records of treatment, both 
VA and private, pertaining to the appellant's left 
shoulder disability.

2.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
examination by an orthopedic specialist for the 
purpose of determining the nature and severity of 
the left acromioclavicular separation.  A detailed 
history should be obtained from the appellant and 
the record carefully reviewed.  In addition to 
addressing the range of motion and structural 
integrity of the left shoulder, the examiner is 
requested to specifically address whether there is 
functional loss due to weakness, excess 
fatigability, incoordination, pain or pain on 
movement.  DeLuca v. Brown, 8 Vet.App. 202 (1995) 
(medical examination must comply with requirements 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 which, in 
addition to the schedular criteria, require the 
examiner to express opinion on whether pain could 
significantly limit functional ability on motion 
during use with acute flare- ups of disability and 
in terms of the degree of additional range-of-
motion loss due to weakened movement, excess 
fatigability, or incoordination).  To the extent 
feasible, the examiner should distinguish between 
disability related to the appellant's left 
acromioclavicular separation from that related to 
his cervical spine disability.  The examiner must 
provide rationale for any opinion expressed.  The 
claims file and a copy of this remand must be made 
available to the examiner.

3.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

4.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

5.  Following the completion of the above, the RO 
should readjudicate the claim for an increased 
rating for left acromioclavicular separation, to 
include the medical evidence submitted by the 
appellant in December 1998 and any other evidence 
received by the RO as a result of this remand.  
Consideration of an extraschedular evaluation 
under Deluca and 38 C.F.R. §§ 4.40, 4.45 and 4.59 
is also requested and, therefore, must be 
addressed on readjudication.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

